

 
Exhibit 10.2
 
 
OLIN STOCK OPTION/PERFORMANCE SHARE
 
CONTINUATION PROVISIONS FOR OLIN EMPLOYEES
 
APRIL 2009
 
 
After the end of an employee’s employment at Olin or a subsidiary, the
employee’s vested Olin stock options remain exercisable for a specified period
of time. The various plans permit that period to be extended by Olin for a
period up to the term specified in the stock option agreement. The continuation
provisions included in the stock option and long term incentive plans and Olin’s
stock option extension policy are summarized in the chart below. Performance
share awards that are vested at the time employment terminates pay out as
scheduled. There is no general extension policy for unvested performance share
awards, but the relevant provisions of the performance share program are
summarized below.
 

                   
Plan Provisions
 
         
Options
 
 
Performance Shares
 
   
Olin’s General
Extension Policy
 
   
1991 LTIP/2000 LTIP/
2003 LTIP/2006 LTIP/2009 LTIP/1996 Option Plan
 
 
1991 LTIP / 2000 LTIP/
2003 LTIP / 2006 LTIP / 2009 LTIP
 
   
1991 LTIP/ 2000 LTIP /
 2003 LTIP / 2006 LTIP/
2009 LTIP /
1996 Option Plan
 
Termination by Olin
- Without cause
- With cause
- In sale or shut-down of business or spin-off
 
3 mos. (1)
Immediate expiration
3 mos. (1)
 
(6)
(7)
(6)
 
 
 
 
1 yr.
N/A
2 yrs.
       
Quitting
- Without consent
- With consent
 
Immediate expiration
3 mos. (1)
 
(7)
(6)
 
 
 
N/A
1 yr.
       
Death
- While Olin Employee(2)
- While not an Olin Employee
 
1 yr. (1)
(3)
 
(8)
(7)
 
 
 
Term of option
N/A
       
Retires under Pension Plan (55 or over)
 
3 mos.(1)
 
(8)
 
 
Term of option
       
Disability
 
1 yr.
 
(8)
 
 
N/A
       
Transfer to JV
- Transfer to JV with Consent
- JV Termination without cause or with JV consent
- JV Termination with cause or without JV consent
 
3 mos. (1)
(4)
Immediate expiration
 
(6)
(6)
(7)
 
 
 
 
Term of option
(5)
N/A
       
Transfer to Sold Business (SB)
- Transfer to SB with consent
- SB Termination without cause or with SB consent
- SB Termination with cause or without SB consent
 
3 mos. (1)
(4)
Immediate expiration
 
(6)
(6)
(7)
 
 
 
 
2 yrs.
(5)
N/A

 


 
(1)
Under the 2006 LTIP and 2009 LTIP, vested options automatically extend to term
upon retirement, unless the Committee determines otherwise. Under the terms of
the other plans, Olin may extend this period until the expiration of the option,
as specified in the option agreement.

 


 
(2)
All unvested options vest automatically upon death of an employee and then all
options may be exercised by the option holder’s executor, administrator,
personal representative or permitted transferee.

 


 
(3)
Only options held by a former employee that were exercisable at the time of
death may be exercised for the longer of the period the optionee could have
exercised option had optionee not died or 1 year (which may be extended but not
beyond the term of the option agreement).

 


 
(4)
Although not addressed in the respective plan documents, after an employee
leaves Olin to go to a joint venture or a sold business, Olin generally
considers the employee’s termination to be a termination with consent. If the
joint venture or the sold business terminates the employee without cause or the
employee quits without consent, see note 5.

 


 
(5)
The employee may exercise any exercisable options until the earlier of 2 years
after transfer to the joint venture/sold business or 1 year after termination
from the joint venture/sold business.

 


 
(6)
If performance award has not vested, Olin will determine the portion, if any, of
the performance share award which will be forfeited and the form of payment the
employee will receive. If the performance shares have vested, but have not been
issued or paid, the employee is entitled to them and the performance share award
will be paid as specified in the performance share program.

 


 
(7)
If the performance shares have vested, but have not been issued or paid, the
employee is entitled to them and the performance share award will be paid as
specified in the performance share program. If they have not vested, then they
expire immediately.

 


 
(8)
If performance share award has not vested, employee will be entitled to a pro
rata performance share award payable in cash. If the performance shares have
vested, but have not been issued or paid, the employee is entitled to them and
the performance share award will be paid as specified in the performance share
program. (Refer to Performance Share Program for additional details.)

 
 
N.B.
Options may never extend beyond the original term of the options under an
employee’s option agreement. Except as noted above in Note (2), all extensions
apply only to exercisable options; all unexercisable options expire.

 


 

